Mr. Justice Burroughs delivered the opinion of the court. This was an action on the case by appellant against appellee to recover, for the loss of a horse alleged to have been injured in consequence of the negligence of appellee in maintaining-in its city limits an improperly constructed sidewalk at the entrance of an alley. The trial was by jury, and at the close of the evidence for appellant the court directed a verdict for the appellee, and after overruling a motion for a new trial gave judgment accordingly; to reverse which the appellant prosecutes this appeal, and urges as grounds therefor that the court improperly directed such verdict. 11 The evidence shows that appellant was engaged in hauling and delivering cord-wood in the city of Paris, and in so doing used an alley in that city, which had its entrance from the principal street, opposite the public square. Along the street opposite the commencement of the alley a sidewalk has been constructed of flagstones, which by use had become ivorn somewhat smooth; and ivhile appellant was attempting to cross this sidewalk, with a wagon heavily loaded with wood, and go into the alley from the street, by reason of the crossing being somewhat inclined, one of his horses pulling the load slipped and fell, and was thereby injured, from which injuries it is said to have died. The appellant testified he knew the condition of the sidewalk at this crossing and did not consider it safe, and the evidence clearly shows, and it is a matter of common knowledge and observation, that sidewalks are constructed along streets opposite the entrance to alleys; sometimes these places have aprons or inclines leading from the street to the sidewalk and into the mouth of the alleys, and where they do not have such inclines or aprons, and the sidewalks are somewhat higher than the surface of the street or mouth of the alley, the crossings over the sidewalk into the alleys are oval shape, and to cross them with a team, the owners thereof assume the risk of accident from the team slipping when going over them; especially as in the case at bar, where the condition is known by the owner of the team attempting to cross, and where the evidence shows the crossing is constructed as such usually are. Therefore we think the court properly directed the verdict for appellee, and will affirm the judgment. Judgment affirmed.